Opinion by

Kinney, J.
Action of.assumpsit’brought'by defendant in error against tbe commissioners for tbe rent and occupation of a room in tbe city of 'Keokuk, for tbe purpose of holding a term of tbe district court. .Pleageneral issue. Tbe case was siibraitted to tbe^cowt bploxy, upon a written agreement, in -whiéb it is agreed by 'the parties, .that at tbe January term of 1850, tbe judge of tbe district *102court directed the sheriff of the county to procure a suitable'' room in the city of Keokuk, in which to hold said term -of court, and that in pursuance of said direction the sheriff" engaged a room at three dollars per day, and that the-court occupied it twenty-two days. Upon this agreed state of facts, the court decided that the county was liable and accordingly rendered judgment in favor of the defendants in error. It is contended that this decision is erroneous. An act z’egulati-ng and fixiizg the time and place of holding the district court, in and for the first judicial district, approved January 24,1848, provides for the holding of a court in the city of Keokuk ; Provided, that the authorities of the city of Keokuk shall furnish free of charge the necessary rooms for holding court izz said city- Anterior to the passage of this law the courts for Lee County were exclusively held at Fort Madison', the county seat. At that place the county had erected a. court house where the county business was transacted. The law of 1848, does not seek to change the county seat, bzzt mez*ely for the convenience of the citizens of the city of Keokuk, and the-immediate vicinity, the-legislature pezazzitted the courts to be held there and at Fort-Madison alternately. Bzzt as the county had already erected’ a-court hozzse at a point suited to the convenience of the people, no additional expense to the couzzty by way of a building- or room for holding the couz’t was to be incurred. The legislature by express provision, guarded against any» expense to the county in consequence of establishing a courfc at Keolml, by requiring the authorities of that city to furnish the necessary rooms for holding court free of charge. But it is said that' the sheriff zzzzder the direction of the-court engaged the room and-' as he^ was- an officer of the; county, that the county commissioner’s are liable.
The sheriff had no right to make a contract even under the direction of the judge, binding upon the county, unless* authorized to do so by law. The board of county commissioners could make contracts only by virtue of the powqir *103conferred upon them by the legislature, and inasmuch as-they did not possess- the power to contract for.a room in Keokuk for- holding; court, the sheriff certainly had no. such power and they cannot be liable. The law fixing the court at the city of Keokuk, virtually declares that the county shall not pay the expense of the rooms for holding court, consequently any act of the commissioners assuming, liability would be in violation of the law, and therefore of no effect. If the board of commissioners could' not make a contract by which the people should be obliged to pay fertile use of the room,, most certainly any contract that the sheriff would make would not be binding upon the county.. But it is said that the city of Keokuk without her- consent cannot be compelled to pay for- the use of the room, and hence the defendants in error are without remedy unless the county is liable. With that question we have nothing to do. If true, and if the defendants, have no remedy, it is no argument in favor of the collection of a debt against a party that did not and could not assume any liability in the. premises. We think that the court erred in rendering judgment against the county.
J. C. Hall, for plaintiff in error.
R. P. Lowe, for defendant.
Judgment reversed..